   Case 14-05071-jw            Doc 82      Filed 01/24/20 Entered 01/25/20 00:35:21                          Desc Imaged
                                         Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                  District of South Carolina


Case Number: 14−05071−jw                                        Chapter: 13

In re:
 Heyward Graham Jr.
 aka Heyward Graham
                                                                                                     Filed By The Court
  Entered By The Court            ORDER DISCHARGING TRUSTEE AND CLOSING CASE                                 1/22/20
         1/22/20                                                                                           Laura A. Austin
                                                                                                            Clerk of Court
                                                                                                         US Bankruptcy Court


The trustee having certified that the estate of the above−named debtor(s) has been fully administered.

IT IS ORDERED THAT:

The case trustee is discharged as trustee of the estate.

The Chapter 13 case of the above named debtor(s) is closed.




                                                                United States Bankruptcy Judge
        Case 14-05071-jw             Doc 82      Filed 01/24/20 Entered 01/25/20 00:35:21                          Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                District of South Carolina
In re:                                                                                                     Case No. 14-05071-jw
Heyward Graham, Jr.                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0420-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 22, 2020
                                      Form ID: 195BNC                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: hgrahamjr@yahoo.com Jan 22 2020 23:28:55     Heyward Graham, Jr.,   35 Murphy Road,
                 Kingstree, SC 29556-7650
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2020 at the address(es) listed below:
              Bryan S. Fairman    on behalf of Creditor    PROF-2013-S3 Legal Title Trust, by U.S. Bank National
               Association, as Legal Title Trustee bkecfinbox@aldridgepite.com, bsf@ecf.inforuptcy.com
              Heather S Bailey    on behalf of Debtor Heyward Graham, Jr. Heather@bankruptcybailey.com
              January N. Taylor    on behalf of Creditor    U.S. Bank Trust National Association, as Trustee of
               the Igloo Series III Trust jntaylor@jtaylorlawllc.com, bkecf@jtaylorlawllc.com
              Jason T. Moss    on behalf of Debtor Heyward Graham, Jr. Lindsey@mossattorneys.com
              Louise M. Johnson    on behalf of Creditor    PROF-2013-S3 Legal Title Trust, by U.S. Bank National
               Association, as Legal Title Trustee ceasiej@scottandcorley.com, bankruptcy@scottandcorley.com
              Pamela Simmons-Beasley     ecf@ch13trustee.net
              Reginald p. Corley    on behalf of Creditor    U.S. Bank National Association, as Indenture Trustee,
               successor in interest to Bank of America, National Association, as Indenture Trustee, successor
               by merger to LaSalle Bank National Association, as bankruptcy@scottandcorley.com
              Robert P Davis    on behalf of Creditor    U.S. Bank, National Association robert.davis@rtt-law.com,
               ecfnotices@rtt-law.com
              US Trustee’s Office     USTPRegion04.CO.ECF@usdoj.gov
                                                                                              TOTAL: 9
